Fourth Court of Appeals
                           San Antonio, Texas

                                JUDGMENT
                              No. 04-20-00373-CV

                             Sarah Friend NEUTZE,
                                    Appellant

                                        v.

 TEXAS FARMERS INSURANCE COMPANY and James ‘Doug’ Wasson, II,
                        Appellee

           From the 38th Judicial District Court, Uvalde County, Texas
                      Trial Court No. 2016-02-30997-CV
              Honorable Camile Glasscock Dubose, Judge Presiding

BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE VALENZUELA

 In accordance with this court’s opinion of this date, the judgment is AFFIRMED.

 SIGNED July 21, 2021.


                                         _____________________________
                                         Lori I. Valenzuela, Justice